Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 26, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-10, 14-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuaki (Pub. No.: JP 2000/223705 (A)).

Regarding Claim 1, Yasuaki discloses a semiconductor device comprising:									an insulated gate transistor cell comprising a source region and a gate electrode, wherein the source region is in a silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – source region 15, gate electrode 33);											a first region of a first conductivity type, wherein the first region comprises at least one of a drain region or a drift region (Par. 0037; Figs. 1-3 – drain region 11 (n-type), drift region 12 (n-type));													a cathode region in the silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – cathode region 16), wherein:													the cathode region and the source region have the first conductivity type (Par. 0037 & 0096; Figs. 1-3 – cathode region 16 and source region 15 both are n-type); and
	the gate electrode and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3 - the gate electrode 33 and the cathode region 16 are electrically connected through wiring 23);											           	a second region, of a second conductivity type, between the cathode region and the first region, wherein the second region comprises at least one of an anode region or a separation region (Par. 0037 & 0096; Figs. 1-3 – second region 35 (p-type)); and 					a source electrode (Par. 0037 & 0096; Figs. 1-3 – source electrode 22), wherein: 				the source electrode and the source region are electrically connected (Par. 0037 & 0096; Figs. 1-3); 													the source electrode and the second region are in contact with each other (Par. 0037 & 0096; Figs. 1-3 (especially see Fig. 3)); and 									a rectifying junction is electrically coupled between the source electrode and the cathode region (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 2, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, wherein: the source electrode and the second region form an ohmic contact (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 3, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, wherein: the cathode region extends from a first surface of the silicon carbide body into the second region (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 4, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, comprising: 								a first structure positioned at a front side of the silicon carbide body, wherein: the first structure comprises at least one of a pad structure or a wiring structure (Par. 0037 & 0096; Figs. 1-3 –  wiring structure 23); 										the first structure and the gate electrode are electrically connected (Par. 0037 & 0096; Figs. 1-3); and 											the first structure and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 5, Yasuaki, as applied to claim 4, discloses 		                    the semiconductor device, wherein: 										the first structure comprises a gate pad (Par. 0037 & 0096; Figs. 1-3 –  not shown or mentioned explicitly but its existence understood); 							an integrated gate resistor and a gate wiring (Par. 0037 & 0096; Figs. 1-3 –  the part of the gate wiring 23 near the gate pad could be considered, under BRI, as a resistor as any wiring will have at least some resistance associated with it); and 							the integrated gate resistor is at least one of electrically connected or electrically coupled between the gate pad and the gate wiring (Par. 0037 & 0096; Figs. 1-3 –  the part of the gate wiring near the gate pad could be considered, under BRI, as a resistor as any wiring will have at least some resistance associated with it).

Regarding Claim 6, Yasuaki, as applied to claim 5, discloses 		                    the semiconductor device, wherein: the gate wiring is in direct contact with the cathode region and with the gate electrode (Par. 0037 & 0096; Figs. 1-3). 						

Regarding Claim 8, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, wherein: the cathode region and the source region have a same vertical net dopant concentration profile (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 9, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, wherein: the cathode region and the second region form a pn junction and the pn junction forms at least part of the rectifying junction (Par. 0037 & 0096; Figs. 1-3)

Regarding Claim 10, Yasuaki, as applied to claim 1, discloses 		                    the semiconductor device, wherein:									the second region comprises an anode contact portion and a junction portion (Par. 0037 & 0096; Figs. 1-3).; 											the anode contact portion has a higher net dopant concentration than the junction portion (Par. 0037 & 0096; Figs. 1-3 - implied); 								the anode contact portion and the source electrode form an ohmic contact (Par. 0037 & 0096; Figs. 1-3).; and 											the junction portion and the cathode region form a pn junction (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 14, Yasuaki discloses a semiconductor device comprising:									an insulated gate transistor cell comprising a source region and a gate electrode, wherein the source region is in a silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – source region 15, gate electrode 33);											a first region of a first conductivity type, wherein the first region comprises at least one of a drain region or a drift region (Par. 0037; Figs. 1-3 – drain region 11 (n-type), drift region 12 (n-type));													a cathode region in the silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – cathode region 16), wherein:													the cathode region and the source region have the first conductivity type (Par. 0037 & 0096; Figs. 1-3 – cathode region 16 and source region 15 both are n-type); and
	the gate electrode and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3 - the gate electrode 33 and the cathode region 16 are electrically connected through wiring 23);											           	a second region, of a second conductivity type, between the cathode region and the first region, wherein 													the second region comprises at least one of an anode region or a separation region (Par. 0037 & 0096; Figs. 1-3 – second region 35 (p-type)); and 	
		the cathode region extends from a first surface of the silicon carbide body into the second region (Par. 0037 & 0096; Figs. 1-3); and 								a source electrode, wherein: 											the source electrode and the source region are electrically connected (Par. 0037 & 0096; Figs. 1-3);													the source electrode and the second region are in contact with each other (Par. 0037 & 0096; Figs. 1-3);												the source electrode and the second region form an ohmic contact (Par. 0037 & 0096; Figs. 1-3); and 													a rectifying junction is electrically coupled between the source electrode and the cathode region (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 15, Yasuaki, as applied to claim 14, discloses 		                    the semiconductor device, comprising: 								a first structure positioned at a front side of the silicon carbide body, wherein: the first structure comprises at least one of a pad structure or a wiring structure (Par. 0037 & 0096; Figs. 1-3 –  wiring structure 23); 										the first structure and the gate electrode are electrically connected (Par. 0037 & 0096; Figs. 1-3); and 											the first structure and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 16, Yasuaki, as applied to claim 15, discloses 		                    the semiconductor device, wherein: 										20 the first structure comprises a gate pad, an integrated gate resistor and a gate wiring (Par. 0037 & 0096; Figs. 1-3 –  gate pad not shown or mentioned explicitly but its existence understood; the part of the gate wiring 23 near the gate pad could be considered, under BRI, as a resistor as any wiring will have at least some resistance associated with it); and 				the integrated gate resistor is at least one of electrically connected or electrically coupled between the gate pad and the gate wiring (Par. 0037 & 0096; Figs. 1-3 –  the part of the gate wiring near the gate pad could be considered, under BRI, as a resistor as any wiring will have at least some resistance associated with it).

Regarding Claim 17, Yasuaki, as applied to claim 16, discloses 		                    the semiconductor device, wherein: the gate wiring is in direct contact with the cathode region and with the gate electrode (Par. 0037 & 0096; Figs. 1-3). 						

Regarding Claim 19, Yasuaki, as applied to claim 14, discloses 		                    the semiconductor device, wherein: the cathode region and the source region have a same vertical net dopant concentration profile (Par. 0037 & 0096; Figs. 1-3).

Regarding Claim 20, Yasuaki discloses a semiconductor device comprising:									an insulated gate transistor cell comprising a source region and a gate electrode, wherein the source region is in a silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – source region 15, gate electrode 33);			
a first region of a first conductivity type, wherein the first region comprises at least one of a drain region or a drift region (Par. 0037; Figs. 1-3 – drain region 11 (n-type), drift region 12 (n-type));			
a cathode region in the silicon carbide body (Par. 0037 & 0096; Figs. 1-3 – cathode region 16), wherein:													the cathode region and the source region have the first conductivity type (Par. 0037 & 0096; Figs. 1-3 – cathode region 16 and source region 15 both are n-type); and
	the gate electrode and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3 - the gate electrode 33 and the cathode region 16 are electrically connected through wiring 23);											           	a second region, of a second conductivity type, between the cathode region and the first region, wherein the second region comprises at least one of an anode region or a separation region (Par. 0037 & 0096; Figs. 1-3 – second region 35 (p-type)); 					a first structure positioned at a front side of the silicon carbide body, wherein: 				the first structure comprises at least one of a pad structure or a wiring structure (Par. 0037 & 0096; Figs. 1-3 –  wiring structure 23); 								the first structure and the gate electrode are electrically connected (Par. 0037 & 0096; Figs. 1-3); and 													the first structure and the cathode region are electrically connected (Par. 0037 & 0096; Figs. 1-3); and 
a source electrode (Par. 0037 & 0096; Figs. 1-3 – source electrode 22), wherein: 				the source electrode and the source region are electrically connected (Par. 0037 & 0096; Figs. 1-3); 													the source electrode and the second region are in contact with each other (Par. 0037 & 0096; Figs. 1-3 (especially see Fig. 3));									the source electrode and the second region form an ohmic contact (Par. 0037 & 0096; Figs. 1-3); and
	a rectifying junction is electrically coupled between the source electrode and the cathode region (Par. 0037 & 0096; Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 12-13 are rejected 35 U.S.C. 103 as obvious over Yasuaki (Pub. No.: JP 2000/223705 (A)), as applied to claim 1, further in view of Hirler et al. (Pub. No.: US 2012/0037955 A1).
Regarding Claim 12, Yasuaki, as applied to claim 1, does not explicitly disclose     the semiconductor device, wherein: the source electrode and the cathode region form a Schottky contact and the Schottky contact forms at least part of the rectifying junction.				However, Hirler et al. at least implicitly teaches    			                    the semiconductor device, wherein: the source electrode and the cathode region form a Schottky contact and the Schottky contact forms at least part of the rectifying junction (Par. 0072-0076, Fig. 11 – source electrode 41 (21) and the cathode region 42 form a Schottky contact).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hirler et al. to adapt the semiconductor device, wherein: the source electrode and the cathode region of Yasuaki form a Schottky contact and the Schottky contact forms at least part of the rectifying junction in order to appropriately clamp down transient voltage between gate and source. 			
Regarding Claim 13, Yasuaki, as applied to claim 12, discloses    	                     the semiconductor device, comprising:								a first structure positioned at a front side of the silicon carbide body, wherein:
		the first structure comprises at least one of a pad structure or a wiring structure (Par. 0037, Figs. 1-3 – wiring structure 23);									the first structure and the gate electrode are electrically connected (Par. 0037, Figs. 1-3 – first structure 23 and gate electrode 33 are electrically connected); and 					the first structure and the cathode region are electrically connected (Par. 0037, Figs. 1-3 - first structure 23 and cathode region 16 are electrically connected).			Yasuaki does not explicitly disclose     
the cathode region comprises a cathode contact portion and a Schottky portion; 				the cathode contact portion has a higher net dopant concentration than the Schottky portion; 												the cathode contact portion and the first structure form an ohmic contact; and 			the Schottky portion and the source electrode form the Schottky contact.				However, Hirler et al. at least implicitly teaches    			                    the cathode region comprises a cathode contact portion and a Schottky portion (Par. 0072-0076; Figs. 11-12); 												the cathode contact portion has a higher net dopant concentration than the Schottky portion (Par. 0072-0076; Figs. 11-12);  								the cathode contact portion and the first structure form an ohmic contact (Par. 0072-0076; Figs. 11-12); and 											the Schottky portion and the source electrode form the Schottky contact (Hirler et al. – Par. 0072-0076; Figs. 11-12).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hirler et al. to adapt the semiconductor device, wherein: the cathode region of Yasuaki comprises a cathode contact portion and a Schottky portion; the cathode contact portion has a higher net dopant concentration than the Schottky portion; the cathode contact portion and the first structure form an ohmic contact; and the Schottky portion and the source electrode form the Schottky contact in order to appropriately clamp down transient voltage between gate and source. 

Allowable Subject Matter
Claims 7, 11 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812